Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered February 4, 2004, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 25 years to life and seven years, respectively, unanimously affirmed.
*262The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. The evidence disproved defendant’s justification defense beyond a reasonable doubt.
We perceive no basis for reducing the sentence. Concur— Andrias, J.E, Saxe, Marlow, Nardelli and Williams, JJ.